United States Court of Appeals
      for the Federal Circuit
                 ______________________

             HOME DEPOT U.S.A., INC.,
                Plaintiff-Appellant

                            v.

                   UNITED STATES,
                   Defendant-Appellee
                 ______________________

                       2018-1206
                 ______________________

   Appeal from the United States Court of International
Trade in No. 1:14-cv-00061-RWG, Senior Judge Richard W.
Goldberg.
                 ______________________

               Decided: February 15, 2019
                ______________________

   WILLIAM RANDOLPH RUCKER, Drinker Biddle & Reath
LLP, Chicago, IL, argued for plaintiff-appellant.

     EDWARD FRANCIS KENNY, International Trade Field Of-
fice, Commercial Litigation Branch, Civil Division, United
States Department of Justice, New York, NY, argued for
defendant-appellee. Also represented by AMY RUBIN;
JEANNE DAVIDSON, JOSEPH H. HUNT, Washington, DC;
BETH C. BROTMAN, Office of the Assistant Chief Counsel,
United States Bureau of Customs and Border Protection,
United States Department of Homeland Security, New
York, NY.
2                   HOME DEPOT U.S.A., INC. v. UNITED STATES




                 ______________________

     Before DYK, BRYSON, and CHEN, Circuit Judges.
BRYSON, Circuit Judge.
    This tariff classification case comes to us from the
Court of International Trade (“the Trade Court”). The case
involves the proper classification under the Harmonized
Tariff Schedule of the United States (“HTSUS”) of certain
products imported by appellant Home Depot U.S.A., Inc.
(“Home Depot”).
    The products are doorknobs with integral locks, such
as those used on the outer entry doors of homes. U.S. Cus-
toms and Border Protection (“Customs”) classified the
products as locks under HTSUS heading 8301, and the
Trade Court affirmed. Home Depot argues that the prod-
ucts should have been classified under HTSUS heading
8302 as metal fittings for doors, including metal doorknobs.
    We vacate the decision of the Trade Court and hold that
the products are properly classified as composite goods
within the meaning of HTSUS General Rule of Interpreta-
tion (“GRI”) 3(b). We remand to the Trade Court to make
a finding as to the “essential nature” of the composite
goods, as directed by GRI 3(b), in order to determine under
which of the two competing headings the goods should be
classified.
                             I
    Home Depot sells doorknobs of several different types.
Some, known as passage knobs, provide a means of latch-
ing and opening a door, but contain no locking mechanism
on the knobs on either side of the door. Passage knobs are
used on interior doors when no provision for privacy is de-
sired. Other knobs, known as privacy knobs, have a locking
mechanism on one side of the door but not the other. The
locking mechanism typically consists of a device known as
a “thumbturn” that can be turned by hand to lock the door
HOME DEPOT U.S.A., INC. v. UNITED STATES                    3



from one side; the knob on the other side of the door typi-
cally has some form of emergency override but otherwise
does not have a locking or unlocking mechanism. Privacy
knobs are used for doors to rooms such as bedrooms or
bathrooms for which privacy is desired. Knobs in the third
class, known as entry knobs, are the type of knobs at issue
in this case. The subject entry knobs all have a keyed cyl-
inder lock mechanism by which the door can be locked and
unlocked by a key from the outside, and they all have a
thumbturn by which the door can be locked and unlocked
from the inside.
     The subject imported articles are four types of Defiant-
brand entry knobsets. The knobsets are primarily made of
steel, and each consists of an interior knob assembly, an
exterior knob assembly, a key cylinder, a latch mechanism
assembly, a flanged strike plate, and mounting hardware.
    The articles were entered between July and December
2012 and liquidated between May and November 2013.
Customs liquidated the articles under HTSUS subheading
8301.40.6030, which covers “locks (key, combination or
electrically operated), of base metal,” and in particular
“[d]oor locks, locksets and other locks suitable for use with
interior or exterior doors (except garage, overhead or slid-
ing doors).” Home Depot protested Customs’ classification
of the merchandise. Home Depot argued that the articles
should have been liquidated under HTSUS subheading
8302.41.60, which covers “[b]ase metal . . . fittings and sim-
ilar articles suitable for . . . interior and exterior doors.”
Customs denied the protest, after which Home Depot filed
this action in the Trade Court.
    On cross-motions for summary judgment, the Trade
Court held that Customs had appropriately classified the
subject articles under HTSUS heading 8301. The court
therefore denied Home Depot’s motion for summary judg-
ment and granted the government’s cross-motion for sum-
mary judgment.
4                     HOME DEPOT U.S.A., INC. v. UNITED STATES




     The Trade Court concluded that the subject articles are
described in whole by heading 8301, in that (1) the articles
are made of base metal, (2) each article is a “lock,” as it is
a “device for securing a door consisting . . . of a bolt or sys-
tem of bolts propelled and withdrawn by a mechanism by a
key, dial, etc.,” and (3) each article is “key-operated,” be-
cause “a key produces an appropriate effect of locking or
unlocking the device.” The court explained that “knobs can
be, and are here, parts of a lock.” A lock, the court added,
“is a multi-component device, of which one component is a
lever. In some types of locks, the lever is a door knob.”
    The court held that the subject articles are not de-
scribed in whole by heading 8302. While acknowledging
that the articles are clearly “knobs for doors,” as described
in Explanatory Note (D)(7) to heading 8302, the court noted
that the articles nonetheless constitute more than simply
doorknobs. Each article, the court explained, “is a device
for securing a door, consisting of many parts. Together,
those parts constitute a lock. The interior and exterior
knobs are just two of those many parts.” For that reason,
the court concluded that although “the subject articles in-
clude ‘knobs for doors, including those for locks’ [as pro-
vided in Explanatory Note (D)(7) for heading 8302], the
subject articles are not described in whole by heading
[8302] or by the term ‘knobs for doors.’”
    The court added that the doorknob components of the
subject articles “do not render the subject articles ‘compo-
site goods’ subject to classification under GRI 3(b).” Ac-
cording to the court, that is because the articles are not
prima facie classifiable under more than one heading, but
instead are described in whole by heading 8301 and only
by heading 8301.
    Home Depot appealed to this court. We review the
Trade Court’s grant of summary judgment without defer-
ence. We also afford de novo review to questions of law,
including the interpretation of the terms of the HTSUS.
HOME DEPOT U.S.A., INC. v. UNITED STATES                       5



Factual findings of the Trade Court, including which head-
ing the merchandise falls within, are reviewed for clear er-
ror. CamelBak Prods., LLC v. United States, 649 F.3d
1361, 1364 (Fed. Cir. 2011).
                               II
    Under GRI 1, a court must determine the appropriate
classification for particular goods according to the terms of
the headings and any relevant Section and Chapter Notes.
Unlike the headings and the Section and Chapter Notes,
the Explanatory Notes for the HTSUS headings are not le-
gally binding or dispositive, but “may be consulted for guid-
ance and are generally indicative of the proper
interpretation of the various HTSUS provisions.” BenQ
Am. Corp. v. United States, 646 F.3d 1371, 1376 (Fed. Cir.
2011); Millennium Lumber Distrib., Ltd. v. United States,
558 F.3d 1326, 1328–29 (Fed. Cir. 2009); Agfa Corp. v.
United States, 520 F.3d 1326, 1329 (Fed. Cir. 2008).
     On appeal, Home Depot argues that the Trade Court
erroneously characterized the subject articles as locks clas-
sifiable under heading 8301. Instead, according to Home
Depot, the court should have held them to be classifiable
under heading 8302 as “[b]ase metal mountings, fittings
and similar articles suitable for . . . doors.” For its part, the
government argues that the Trade Court was correct to
rule that the subject articles are key-operated locks under
heading 8301, and that the fact that doorknobs make up
part of the overall locking mechanism does not alter the
fact that the products, viewed as a whole, are locks.
    We conclude that the products are prima facie classifi-
able under both headings and that the case must be re-
solved by resort to GRI 3, which deals with articles that are
classifiable under two or more headings.
                      A. Heading 8301
   The subject articles clearly contain locks. Home Depot
admits as much. Home Depot’s argument that the lock
6                    HOME DEPOT U.S.A., INC. v. UNITED STATES




components of the subject articles do not fall within head-
ing 8301 depends entirely on Home Depot’s contention that
the subject locks are not “key-operated locks” within the
meaning of the portion of heading 8301 that refers to “locks
(key, combination or electrically operated).”
    Home Depot’s argument in support of that contention
is that the term “key-operated lock” is limited to a lock in
which a key operates the lock by propelling or withdrawing
a bolt. That definition is quite restrictive, as it would apply
only to locks such as deadbolt locks in which the key di-
rectly propels and withdraws the deadbolt rather than a
locking mechanism such as the one in the subject articles,
in which the key performs the unlocking and locking func-
tion by freeing or stopping the doorknob from withdrawing
the bolt.
    We agree with the Trade Court that the definition of a
key-operated lock does not require that the key directly
propel or withdraw a bolt; it merely requires that “a key
produces an appropriate effect of locking or unlocking the
device.” The term “lock” is not defined in the HTSUS, and
for terms not defined in the tariff schedule, we have held
that the common and commercial meaning of the term gov-
erns. See LeMans Corp. v. United States, 660 F.3d 1311,
1316 (Fed. Cir. 2011); Rollerblade, Inc. v. United States,
282 F.3d 1349, 1352 (Fed. Cir. 2002); Brookside Veneers,
Ltd. v. United States, 847 F.2d 786, 789 (Fed. Cir. 1988).
    To determine that common meaning, courts are free to
consult dictionaries and technical materials in the field.
See Rocknel Fastener, Inc. v. United States, 267 F.3d 1354,
1356–57 (Fed. Cir. 2001). We agree with the Trade Court
that the common meaning of “key-operated lock” does not
require that the key directly propel and withdraw a bolt; it
is enough that action by the key results in locking or un-
locking the lock. See Operate, Webster’s Third New Inter-
national Dictionary 1580-81 (1986) (“to produce an
effect . . . to cause to occur: bring about by or as if by the
HOME DEPOT U.S.A., INC. v. UNITED STATES                      7



exertion of positive effort or influence”); Operate, Merriam
Webster’s Collegiate Dictionary 827 (9th ed. 1986) (“bring
about, effect—to cause to function”).
     Home Depot argues that the subject articles do not fall
within heading 8301 because they do not possess “key-op-
erated bolts.” But “key-operated bolts” is not the term used
in heading 8301; the language of the heading is “locks (key,
combination or electrically operated).” Even if Home Depot
is correct that a key-operated bolt refers to a mechanism in
which the key directly causes the movement of the bolt, the
same is not necessarily true of the broader term “key-oper-
ated lock,” which merely requires that the key has the ef-
fect of triggering the locking and unlocking mechanism.
    The locking and unlocking mechanism in the subject
articles is clearly effected or “operated” by a key, as the key
has the effect of fixing or releasing the lever that moves the
bolt. Therefore, we hold that the subject articles consist in
part of “key-operated locks.” For that reason, the articles
are prima facie classifiable under HTSUS heading 8301.
                      B. Heading 8302
     That, however, is not the end of the story. In addition
to arguing that the locks in the subject articles are not
“key-operated,” Home Depot makes the affirmative argu-
ment that the articles qualify as “fittings and similar arti-
cles suitable for . . . doors,” under HTSUS heading 8302,
specifically those “[s]uitable for interior and exterior doors”
under subheading 8302.41.60.45. The knobs at issue,
Home Depot argues, are not only directly covered by the
classification for “fittings” for “interior and exterior doors,”
but are also “similar articles” to the privacy and passage
knobs that the government acknowledges are classifiable
under heading 8302. The entry doorknobs, Home Depot
points out, “share an identical construction and design”
with the other types of doorknobs, and “are all used to
grasp, open, close, and fasten a door.” The subject articles
differ from those products only in that they possess an
8                     HOME DEPOT U.S.A., INC. v. UNITED STATES




additional attribute—they can be locked and unlocked by
the use of a key.
   By its plain terms, heading 8302 includes “fittings and
similar articles suitable for . . . doors.” We agree with
Home Depot that this language is broad enough to include
knobsets, regardless of whether they are fitted for locking
mechanisms of the type found in the subject articles.
    Both parties look to the Explanatory Notes to heading
8302 to support their views. Home Depot relies on Explan-
atory Note (D)(7) to heading 8302, which states, in perti-
nent part, that heading 8302 covers “handles and knobs for
doors, including those for locks or latches.” The govern-
ment argues that the reference to knobs, “including those
for locks” indicates that “the knob component[s] of the
products at issue on their own, without the incorporated
keyed cylinder, would be covered by this provision,” but
that “knobs incorporated into a key operated lockset and
imported as a whole” are not covered by the Explanatory
Note. The government also relies on Explanatory Note
(D)(2) to heading 8302, which states that heading 8302 co-
vers “catches . . . bolts, fasteners, latches, etc., (other than
key-operated bolts of heading 83.01) for doors.”
    We do not find the Explanatory Notes to be decisive in
favor of either party. The reference in Explanatory Note
(D)(7) to “knobs . . . for locks or latches” makes clear that
the knob portion of the item is included within heading
8302, but it says nothing about the locking mechanism be-
ing included. Nor does it exclude a knob fitted with a lock-
ing mechanism. Thus, the Explanatory Note contains no
clear indication of an intent to exclude from heading 8302
doorknobs containing a locking mechanism in general or a
key-operated locking mechanism in particular, and no
clear indication of an intent to include the entire locking
knobset in heading 8302.
   Similarly, Explanatory Note (D)(2) is ambiguous re-
garding how to classify locking doorknobs such as the
HOME DEPOT U.S.A., INC. v. UNITED STATES                     9



subject articles. That Explanatory Note states that “key-
operated bolts of heading 8301” are excluded from heading
8302. But that language is narrower than the reference to
“key . . . operated . . . locks” in heading 8301. The fact that
Explanatory Note (D)(2) uses the narrower term “key-oper-
ated bolts” to define the exclusion from heading 8302, while
section 8301, as noted above, uses the broader term
“key . . . operated . . . locks” to define the devices falling
within heading 8301, suggests that a knobset in which the
lock is operated by a key, but the bolt is not directly actu-
ated by the key, could fall within heading 8301 but not be
excluded from heading 8302. 1
     Because the language of heading 8302 covers the sub-
ject articles, and the Explanatory Notes are not to the con-
trary, we conclude that the subject articles are prima facie
classifiable under heading 8302.
                         C. GRI 3(b)
    In analyzing the classification issue, we begin with GRI
1. Under GRI 1, “when an imported article is described in
whole by a single classification heading or subheading,
then that single classification applies, and the succeeding
GRIs are inoperative.” CamelBak, 649 F.3d at 1364. GRI
2 states that “[t]he classification of goods consisting of more
than one material or substance shall be according to the



    1    The Canadian International Trade Tribunal classi-
fied substantially similar products under heading 8302.
See Weiser, Inc. v. The Deputy Minister of Nat’l Revenue,
Appeal Nos. AP-98-041 and AP-98-060 (June 25, 2001).
That decision is not binding on us but is entitled to respect-
ful consideration. See Cummins Inc. v. United States, 454
F.3d 1361, 1366 (Fed. Cir. 2006). While we disagree with
the Weiser court’s ultimate decision, we note that the
court’s classification supports our finding that subject arti-
cles are covered by heading 8302.
10                   HOME DEPOT U.S.A., INC. v. UNITED STATES




principles of Rule 3.” GRI 3 in turn provides that when
goods are prima facie classifiable under two or more head-
ings, classification shall be effected according to the three
subsections of GRI 3: GRI 3(a), 3(b), and 3(c).
    GRI 3(a) states that the heading “which provides the
most specific description shall be preferred to headings
providing a more general description. However, when two
or more headings each refer to part only of the materials or
substances contained in mixed or composite goods . . . those
headings are to be regarded as equally specific in relation
to those goods, even if one of them gives a more complete
or precise description of the goods.”
    GRI 3(b) provides, in pertinent part, that composite
goods made up of different components that “cannot be
classified by reference to 3(a), shall be classified as if they
consisted of the material or component which gives them
their essential character, insofar as this criterion is appli-
cable.” See La Crosse Tech., Ltd. v. United States, 723 F.3d
1353, 1359–60 (Fed. Cir. 2013).
    GRI 3(c) provides that “[w]hen goods cannot be classi-
fied by reference to 3(a) or 3(b), they shall be classified un-
der the heading which occurs last in numerical order
among those which equally merit consideration.”
    We conclude that GRI 3(b) governs the classification of
the subject articles in this case. As to the specificity of the
description of the articles in the competing headings, we
conclude that GRI 3(a) does not apply, because the two
headings “each refer to part only” of the materials in the
composite goods, and thus, according to GRI 3(a), the com-
peting headings must be regarded as equally specific. In
particular, heading 8301 refers to the lock component of
the subject articles, which functions to lock and unlock the
door, while heading 8302 refers to the doorknob compo-
nent, which functions to allow the door to be grasped,
opened, closed, and latched.
HOME DEPOT U.S.A., INC. v. UNITED STATES                  11



    Even though the doorknob handle plays a role in the
locking mechanism by serving as the lever that withdraws
the bolt when the device is unlocked, the doorknob and lock
components are nonetheless largely separate. They consist
of separate physical components and serve different pur-
poses. The locking mechanism in the subject articles fits
within the doorknob, but is not a “fitting” for a door. And
the doorknob of the subject articles is not simply an im-
proved version of a lock. To the contrary, the subject arti-
cles possess “features substantially in excess of those
within the common meaning” of the term “lock.” Camel-
Bak, 649 F.3d at 1365 (quoting Casio, Inc. v. United States,
73 F.3d 1095, 1098 (Fed. Cir. 1996)); see La Crosse, 723
F.3d at 1359–60 (“[T]he time-related functions of the de-
vices at issue are ‘substantially in excess’ of the features
described in Heading 9015.”). We therefore conclude that
the subject articles cannot be classified exclusively as ei-
ther locks under heading 8301 or metal fittings for doors
under heading 8302. Instead, they must be deemed “com-
posite goods. . . made up of different components,” such that
their classification is governed by GRI 3(b).
    One example of an article that has been found to be a
composite good under GRI 3 is the type of product that was
at issue in CamelBak Prods., LLC v. United States, 649
F.3d 1361 (Fed. Cir. 2011). That case involved back-
mounted packs that had one compartment for storing per-
sonal effects and a separate insulated compartment for
storing liquid and delivering the liquid to the user in a
“hands-free” fashion. The Trade Court ruled that the prod-
ucts were backpacks, but we disagreed. We held that the
products were classifiable both under the subheading for
“travel, sports, and similar bags” and under the separate
subheading for “beverage bags.” We therefore held that the
products at issue were composite goods whose classification
was governed by GRI 3(b). CamelBak, 649 F.3d at 1367–
69.
12                   HOME DEPOT U.S.A., INC. v. UNITED STATES




    GRI 3(b) dictates that when goods are deemed to be
composite goods that fall within two different HTSUS
headings, the classification is determined by which mate-
rial or component gives the goods “their essential charac-
ter.” The inquiry into the “essential character” of a good
for purposes of GRI 3(b) classification is a factual issue.
CamelBak, 649 F.3d at 1370; Home Depot U.S.A., Inc. v.
United States, 491 F.3d 1334, 1337 (Fed. Cir. 2007); Struc-
tural Indus., Inc. v. United States, 356 F.3d 1366, 1370
(Fed. Cir. 2004). Such a classification can be resolved on
appeal if it is not reasonably disputable how that factual
issue should be resolved, see Arko Foods Int’l, Inc. v. United
States, 654 F.3d 1361, 1365–66 (Fed. Cir. 2011). That,
however, is not the case here.
    In CamelBak, we remanded so that the Trade Court
could make the factual determination as to the “essential
character” of the subject articles and make the classifica-
tion determination based on its conclusion. 649 F.3d at
1369. We follow the same course here and remand to the
Trade Court for further proceedings consistent with this
opinion.
     Each party shall bear its own costs for this appeal.
              VACATED AND REMANDED